Case 0:18-cv-61170-CMA Document 63 Entered on FLSD Docket 04/12/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-61170-CIV-ALTONAGA/Seltzer

  GREAT LAKES INSURANCE SE,

         Plaintiff,
  vs.

  GADI COHEN,

        Defendant.
  _______________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         The parties have advised that they have amicably settled this matter. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation for dismissal within sixty (60) days of the date of this Order.

         2. If the parties fail to complete the expected settlement, either party may request the

  Court to reopen the case.

         3. The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Miami, Florida, this 12th day of April, 2019.




                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
